Citation Nr: 0828501	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  99-04 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for pes planus of the right foot with post operative 
residuals of osteotomies prior to November 1, 2007.

2. Entitlement to a disability rating in excess of 10 percent 
for pes planus of the left foot with post operative residuals 
of osteotomies prior to November 1, 2007.  

3.  Entitlement to an increased evaluation for pes planus of 
the left and right feet, currently evaluated together as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1980 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied entitlement to the benefits 
currently sought on appeal.

In November 2003, the Board remanded the claim for a rating 
in excess of 30 percent for tinea pedis and chronic lichen 
simplex of the scrotum.  Following the remand development, in 
June 2006, the Board granted separate ratings of 10 percent 
for tinea pedis and 30 percent for chronic lichen simplex of 
the scrotum.  The record does not reflect an appeal of that 
decision.

The November 2003 Board decision also granted separate 10 
percent ratings for pes planus with post operative residuals 
of osteotomies of each foot.  The Board found that the 
disabilities were manifested by radiologic findings 
consistent with arthritis, limitation of motion of each 
ankle; and tinea pedis productive of moderate functional 
impairment.

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In May 2006, the 
Court set aside the Board's decision and remanded the matter 
to the Board.

The Court found that the Board had not provided reasons and 
bases for not providing separate evaluations for limitation 
of motion of the ankles.  

The Board interpreted the Court's decision as raising the 
issue of service connection for right and left ankle 
disorders.  In October 2007, the Board remanded the pes 
planus issue and instructed that the veteran should be 
afforded an examination to determine whether there were ankle 
disabilities related to pes planus.  

The veteran underwent an examination in October 2007.  X-ray 
examinations were negative.  The examiner concluded that the 
veteran did not have current ankle disabilities.

In April 2008, the Appeals Management Center (AMC) denied 
entitlement to service connection for ankle disabilities and 
informed the veteran that the Board would not consider these 
issues further unless the veteran submitted a notice of 
disagreement.  

The AMC also increased the separate 10 percent evaluations 
for pes planus of the left and right feet by granting a 
combined 30 percent evaluation for both feet effective 
November 1, 2007.  

Later in April 2008, the veteran wrote that "I continue to 
disagree with the decision made by [the AMC]" in April 2008.  
The veteran referred only to the evaluation for his foot 
disabilities.

The appeal is REMANDED to the AMC, in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  


REMAND

In his April 2008 statement in support of claim, the veteran 
stated that he had foot surgery on February 29, 2008, and 
that both feet were getting worse.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  VAOPGCPREC 
11-95 (1995).  The veteran is competent to provide an opinion 
that his disability has worsened.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).

The Board further notes that VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees.  Bell v. Derwinski, 2 
Vet. App. 611,612-13 (1992).  If those documents predate a 
Board decision on appeal, are within VA's control, and could 
reasonably be expected to be part of the record, then "such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record."  Id. at 
613.  If such material could be determinative of the claim, a 
remand for readjudication is in order.  Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  The records relating to the veteran's 
recent surgery on his feet are relevant with regard to the 
issue currently on appeal.  

In addition, the Board notes that the collective notices of 
the RO in the record fail to meet the specific notice 
requirements applicable to claims for increased ratings 
discussed by the Court in a recent decision, Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), particularly (1) and (2) 
described below.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

It is also unclear whether the veteran intended his April 
2008 statement to be a notice of disagreement with the denial 
of service connection for ankle disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should send the veteran a letter 
providing general notice of the rating 
criteria under which the veteran's pes 
planus is be rated.  The veteran should 
also be told that he should substantiate 
his claim with evidence of the impact of 
his disabilities on daily life and work. 

2.  AOJ should ask the veteran to clarify 
whether he intended his April 2008 
statement as a notice of disagreement 
with the denials of service connection 
for ankle disabilities.

3.  The AOJ should obtain treatment 
records for the veteran's food 
disabilities at the East Orange VAMC from 
January 2007 to the present, including 
all records relating to the veteran' s 
February 2008 foot surgery, and associate 
them with the claims file.

4.  Schedule the veteran for a VA 
examination of his feet.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  Any necessary tests should 
be done.

For each foot, the examiner should report 
whether there is the weight bearing line 
over or medial to the great toe;  inward 
bowing of the tendo Achilles; pain on 
manipulation and use of the feet; 
objective evidence of marked deformity; 
indications of swelling on use of the 
feet; characteristic callosities; there 
marked pronation; extreme tenderness of 
plantar surfaces of the feet; marked 
inward displacement and severe spasm of 
the tendo achillis on manipulation, not 
improved by orthopedic shoes or 
appliances.

The examiner should also provide an 
opinion as to the overall severity of the 
service-connected disability in each 
foot.

4.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

